DETAILED ACTION
	In Reply filed on 11/22/2021, claims 1, 3-15, and 17-20 are pending. Claims 1, 3-15, and 17-20 are amended. Claims 2 and 16 are canceled, and no claim is newly added. Claims 1, 3-15, and 17-20 are considered in this Office Action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “wherein the polymerizable material comprises one or more of a vinyl-ether component, an epoxy component, and a material configured to polymerize with a cationic mechanism.” It is unclear whether one or more means (1) one or more of the group consisting of (i.e., among) a vinyl-ether component, an epoxy component, and a material configured to polymerize with a cationic mechanism, or (2) each of a vinyl-ether component, an epoxy component, and a material configured to polymerize with a cationic mechanism. For the purpose of examination, either of these interpretations would read on the claim. 
Claim 17 recites the limitation “one or more of measurements and calculations.” It is unclear whether the limitation means (1) one or more among measurements and calculations (i.e., measurements, calculations, or measurements and calculations), or (2) one or more of each of measurements and calculations (i.e., at least one measurement AND one calculation). For the purpose of examination, either of these interpretations would read on the claim. 
	Appropriate correction or clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-6, 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart (US 6,214,276 B1) further in view of Hokuf et al. (US 5,429,908 A, hereinafter Hokuf)
Regarding claim 1, Gelbart teaches a method for manufacturing an article (3D object 7) made of a polymerized material (thermosensitive liquid resin 1) (abstract, column 2 lines 60-61; FIGURE 2) comprising the steps of:
providing a vat (vessel 2) of polymerizable material (thermosensitive liquid resin 1) (column 2 lines 60-61: a vessel is filled with a thermosensitive liquid resin 1; FIGURES 2, 4); and 
irradiating said polymerizable material (1) with a laser beam (3) according to a predetermined pattern to polymerize said polymerizable material in order to form the article (7) (column 2 lines 25-27: 3D objects are created inside a volume of thermosensitive liquid resin by 3D scanning of the volume using a focused light beam, the focused light beam heats the resin to a high temperature in the immediate vicinity of the focal point, and the resin polymerizes rapidly at the points the light is focused, and the unexposed parts of the resin may be heated repeatedly to temperatures lower than the threshold temperature without polymerization; claim 1), 
the predetermined pattern being determined based on a three-dimension representation of said article with positions in three dimensions of a plurality of volume units (point 5) configured to form together said article, the laser beam (3) scanning the vat (2) in three dimensions in order to be focused at each of the positions of said volume units (5) present in said predetermined pattern (as shown in FIGURES 2, 4) to initiate locally the polymerization of the polymerizable material at each of the positions (column 2 lines 25-27, column 3 lines 4-7: at the point of focus 5 the resin heats up rapidly and polymerizes (cross-links) into a solid, and by scanning spot 5 through-out the volume of the polymer, a 3D object 7 is created; claim 1; FIGURES 2, 4).  
Gelbart also teaches that a laser beam 3 preferably in the IR part of the spectrum such as 800 nm to 1200 nm, is focused to a point 5 using lens 4 (column 2 lines 61-63), the resin 1 is made to absorb the wavelength of the light used, and a suitable absorbing dye can be added to the polymer to control the absorption (column 2 line 67 - column 3 line 2), and many existing two-component adhesives and casting resins such as epoxies, polyurethane, polyesters, and silicone rubber resins can be used as thermosensitive resins (column 3 lines 47-47-49). Although Gelbart does not explicitly teach that the resin is transparent at least in the 400-800 nanometers wavelengths range, it would be obvious to one of ordinary skill in the art that (1) the resin made to absorb the wavelength of the laser beam at 800 nm – 1200 nm by adding a suitable dye would not be particularly absorbing (i.e., transparent to) the wavelength ranges other than the laser beam, such as visible ranges, for example, 400 nm – 800 nm, and (2) the functional group of the resin as disclosed (e.g., epoxies, polyurethane, polyesters, and silicone rubber resins) does not have significant absorption at the visible Gelbart would be transparent at least at the wavelength range of 400 nm – 800 nm. 
Gelbart teaches also teaches that 3D objects are created inside a volume of thermosensitive liquid resin by 3D scanning of the volume using a focused light beam (column 2 lines 24-27), but does not specifically teach that during said irradiation step, said laser beam scans the volume of the vat according to a predetermined pathway comprising a succession of said positions of the volume units to be irradiated according to said predetermined pattern, this pathway comprising positions of the volume units to be irradiated that are distant from the positions of all the volume units having been irradiated before.
Hokuf teaches a method and apparatus for 3D modeling, created by the sequential exposure of adjacent layers of a photoformable composition, comprising exposing each layer twice, the first exposure being with an image modulated exposure further modulated to produce a series of isolated, anchored islets along the imaged areas, and the second exposure also being image modulated but without the additional modulation, so as to fuse the islets into a continuous solid image, and the method is intended to control the exposure of photoformable layers to produce models exhibiting reduced distortion due to internal stresses (abstract, column 1 lines 13-17). A set of modulated pulses is to generate in the exposed layer at the image plane a series of disconnected hardened areas or islets 32 (i.e., irradiation of volume units is distant from already irradiated volume units) shaped like dashes along the exposure line 30, separated by areas 34 of partially hardened composition (column 7 lines 34-40; FIGURES 6, 8, 10).  
Gelbart to be modulated so that to form a series of disconnected hardened areas along an exposure line as taught by Hokuf in order to yield known results or a reasonable expectation of successful results of obtaining a 3D object with reduced distortion generated from internal stresses (Hokuf: derived from column 1 lines 13-17).
Regarding claim 3, modified Gelbart teaches that the irradiating comprises a predetermined number of successive scanning sequences (i.e., along the exposure line 30), the laser beam scanning the vat according to a part (i.e., an exposed layer at the image plane) of said predetermined pathway during each of the predetermined number of successive scanning sequences, the part comprising the positions of a plurality of volume units (i.e., a series of disconnected areas or islets 32) positioned in a part of or in the whole volume of the article (Hokuf: column 7 lines 34-40; FIGURES 6, 8, 10). Thus, modified Gelbart teaches all the claimed limitations, and the motivation to combine applied to claim 1 equally applies here.  
Regarding claim 4, modified Gelbart teaches that during at least one of said successive scanning sequences (i.e., along an exposure line 30), at least one volume unit (i.e., islet 32) or a cluster of volume units irradiated by the laser beam is not in contact with any other volume unit or cluster of volume units irradiated by the laser beam during the same scanning sequence (Hokuf: column 7 lines 34-40; FIGURES 6, 8, 10; of note, the individual islet 32 is isolated in a layer). Thus, modified Gelbart teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 3 equally applies here.  
Regarding claim 5, modified Gelbart teaches that during a first sequence of said successive scanning sequences, the laser beam irradiates a first set (i.e., islet 32) of volume units of the vat, and, during the following scanning sequence, the laser beam irradiates a second set (i.e., islet 32’) of volume units, each volume units of the second set of volume units being situated in between a plurality of the volume units of the first set (Hokuf: column 8 lines 5-8: a slight variation in the process, whereby the position of the islets 32 in adjacent scan lines 30 is offset so that islets 32 and 32' are not exactly side by side; FIGURE 10; of note, it is obvious that islets 32 are situated between islet 32’ in offset). Thus, modified Gelbart teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 3 equally applies here.  
Regarding claim 6, modified Gelbart teaches that at least one of the volume units irradiated (i.e., along scan lines 36 including the islets 32 and the intermediate spaces 34) by the laser beam during a specific scanning sequence of the successive scanning sequences was irradiated by the laser beam during a previous scanning sequence (i.e., along scan line 30 forming the islets 32) (column 7 line 61 – column 8 line 4: following this first exposure, a second exposure of the same layer to the same imaging information is undertaken, the result of this second exposure is to completely harden all exposed areas, bridging the portions between the previously created discontinuous islets or dashes, so that all material along scan lines 36 has been hardened, and the hardened portion includes the islets 32 and the intermediate spaces 34; FIGURES 6, 7, 9). Thus, modified Gelbart teaches all the claimed limitations, and the motivation to combine applied to claims 1 and 3 equally applies here.  
Regarding claim 8, although Gelbart does not explicitly teach that the irradiating lasts between 1 second to 30 minutes, it would be obvious to one of ordinary skill in the art to determine an optimum time of irradiation of the laser beam according to the size of the molded object, the power of the laser beam, and scanning speed of the laser beam, etc. (see MPEP 2144.05 II (A); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955): Where the general conditions of a claim are disclosed in the prior art, it is not inventive concept to discover the optimum or workable ranges by routine experimentation. It would be obvious to one having ordinary skill in the art to have determine the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality).
Regarding claim 10, Gelbart teaches that the laser beam (3) irradiates the polymerizable material with a wavelength configured to trigger polymerization of the polymerizable material, in the 250 to 400 nm range or in the 1 micrometer to 4 micrometers range (column 2 lines 61-63: a laser beam 3 preferably in the IR part of the spectrum such as 800 nm to 1200 nm, is focused to a point 5 using lens 4). Although Gelbart does not anticipate the claimed range of the irradiation wavelengths (i.e., 250 nm – 400 nm or 1 µm – 4 µm), the claimed range overlaps Gelbart’s disclosed range at 1000 nm to 1200 nm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 11, Gelbart teaches that the polymerizable material comprises a vinyl-ether component, and/or an epoxy component, and/or other material adapted to epoxies, polyurethane, polyesters and silicone rubber resins can be used as thermosensitive resins).
Regarding claim 13, modified Gelbart teaches that the polymerizable material exhibits a viscosity that ranges from 100 to 900 mPa·s at ambient temperature (Hokuf: column 5 lines 58-59: the liquid photoformable composition has a viscosity of 300 to 3000 cP at 25° C). Of note, 1 cP is equal to 1 mPa·s, and the temperature of 25° C can be reasonably interpreted as ambient temperature. Although Hokuf does not anticipate the claimed range of the viscosity, the claimed range overlaps Hokuf’s disclosed range of the viscosity from 300 to 900 cP.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the resin of Gelbart to be the resin composition having a viscosity of 300 to 3000 cP at 25° C as taught by Hokuf in order to yield known results or a reasonable expectation of successful results of obtaining a 3D object with reduced distortion generated from internal stresses (Hokuf: derived from column 1 lines 13-17).
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart and Hokuf as applied to claim 1 above, and further in view of Matsumoto (JP 11042713 A).
Regarding claims 7 and 9, modified Gelbart teaches that the pulse width and repetition rate (frequency) are a function of the instantaneous scanning speed of the Gelbart: column 4 lines 1-6).  However, modified Gelbart does not specifically teach that (A) said laser beam scans a volume of the vat at a frequency ranging from 10 Hz to 100 kHz positions of the predetermined pathway per second (claim 7), and (B) the laser beam is pulsed with pulses lasting between 1 ns and 50 ns, the laser beam having an energy greater than or equal to 10 milliJoules per pulse, or 108 W/cm2.
Matsumoto teaches a stereolithography apparatus that shapes a cured product by selectively irradiating the liquid surface of a liquid substance with pulsed light irradiation for a high-speed 3D printing (¶ [0001]-¶ [0002]). The frequency of the laser beam is set to 20 kHz, and the pulses 16 have a pulse width of 5 to 10 ns (¶ [0013]). Thus, the disclosed specification of the laser frequency and the pulse width anticipate the respective claimed ranges. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the laser beam of modified Gelbart to be set as 20 kHz of the frequency with 5-10 ns of the pulse width as taught by Matsumoto in order to obtain known results or a reasonable expectation of successful results of yielding a 3D object in high speed (Matsumoto:  derived from ¶ [0002]). 
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart and Hokuf as applied to claim 1 above, and further in view of Miyazaki et al. (US 20060222999 A1, hereinafter Miyazaki). 
Regarding claims 12 and 14, modified Gelbart teaches all the claimed limitations including the resin such as epoxies can used (Gelbart: column 3 lines 47-49), but does not specifically teach that (A) the polymerizable material comprises 85 % - 95 % of epoxy components and 5% - 15 % of vinyl-ether components (claim 12), and (B) the polymerization of the polymerizable material is initiated by ionization of at least one molecule of said polymerizable material resulting from the irradiation by the laser beam (claim 14).  
	Miyazaki teaches a photosensitive composition excellent in photo-curability (abstract). The composition comprises (1) 30 % - 90 % by weight of an epoxy compound (i.e., epoxy compound), (2) 0.1 % - 10 % by weight of an energy beam-sensitive cationic polymerization initiator, and (3) 1 % - 60 % by weight of a hydroxyl group-containing compound having one or more hydroxyl groups and one or more of at least one of a vinyl ether group and an oxetanyl group in a molecule (i.e., vinyl-ether compound) (claims 1, 2). Although Miyazaki does not anticipate the claimed ranges of epoxy components and vinyl-ether components, the claimed ranges overlap Miyazaki’s disclosed ranges, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05).
Miyazaki also teaches that the energy beam-sensitive cationic polymerization initiators used in the present invention refer to those compounds capable of generating substances which initiate cationic polymerization by energy-ray irradiation (¶ [0052]). 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the resin of modified Gelbart to be the resin Miyazaki in order to yield known results or a reasonable expectation of successful results of obtaining excellent in photo-curability of the resin composition during the 3D printing process (Miyazaki: derived from abstract).
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart and Hokuf as applied to claim 1 above, and further in view of Tamura et al. (US 6,432,607 B1, hereinafter Tamura). 
Regarding claims 15 and 16, modified Gelbart teaches all the claimed limitations but does not specifically teach that (A) the polymerizable material exhibits a density that is close to the density of the polymerized material obtained after polymerization, the difference in density between the polymerizable material before polymerization and the polymerized material obtained after polymerization being less than 10% of the density of the polymerizable material (claim 15), (B) the difference in density between the polymerizable material before polymerization and the polymerized material obtained after polymerization is less than 10% of the density of the polymerizable material.
Tamura teaches a photocurable resin composition capable of producing a 3D object which has excellent dimensional accuracy with a small volume shrinkage factor and excellent heat resistance with a high heat distortion temperature as well as excellent transparency and mechanical properties (abstract). A transparent 3D object produced using the photocurable resin composition has less than 10 % of shrinkage (Table 1). It is obvious to one of ordinary skill in the art that the change in density before and after polymerization of the photocurable resin mainly results from the volume change (i.e., shrinkage) during the polymerization, and thus, less than 10 % of the Tamura’s disclosed density difference anticipates the recited range of the density difference. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify or substitute the resin of modified Gelbart to be the resin composition as taught by Tamura in order to yield known results or a reasonable expectation of successful results of obtaining a 3D object which has excellent dimensional accuracy with a small volume shrinkage factor and excellent heat resistance with a high heat distortion temperature as well as excellent transparency and mechanical properties (Tamura: derived from abstract).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gelbart and Hokuf as applied to claim 1 above, and further in view of Kan et al. (US 20120098164 A1, hereinafter Kan). 
Regarding claims 17 and 18, modified Gelbart teaches all the claimed limitations but does not specifically teach (A) during a specific scanning sequence of the successive scanning sequences, the actual positions in the vat of the volume units of the vat having been irradiated by the laser beam during the previous scanning sequences of the successive scanning sequences are determined through measurements and/or calculations (claim 17), and (B) said predetermined pathway is modified by taking into account the actual positions of the volume units of the polymerized material having been irradiated by the laser beam during the previous scanning sequences (claim 18). 
Kan teaches a method and apparatus of two-photon stereolithography using photocurable compositions (¶ [0003]). The apparatus includes a camera 36 for taking 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the apparatus of modified Gelbart to include a camera for real-time monitoring of the printed images and a controller for analyzing the images and further controlling the process as taught by Kan in order to yield known results or a reasonable expectation of successful results of obtaining a 3D printed object in improved dimensional accuracy. 
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Gelbart and Hokuf as applied to claim 1 above as applied to claim 1 above, and further in view of Inoue et al. (JP H10180881 A, hereinafter Inoue).
Regarding claims 19 and 20, modified Gelbart teaches all the claimed limitations but does not specifically teach that (A) the change in the positions in the vat of each of the volume units of polymerized material having been irradiated by the laser beam is predicted through calculations (claim 19), and (B) said predetermined pattern is determined taking into account the change in the position in the vat of each of the volume units of the polymerized material present in the vat after they have been 
Inoue teaches a method and apparatus of stereolithography for manufacturing a 3D object without using molding process (¶ [0001]-¶ [0002]). The method is for forming a stereolithographic object having a predetermined size by irradiating a resin of a photocurable resin with light, and a calculation step for predicting the contracted volume of the outer shell and the inner part from the shrinkage rate generated in the outer shell portion having a predetermined dimension and the shrinkage rate inside the stereolithography object, and the calculation step is predicted by the above calculation step (¶ [0028], ¶ [0043]). Since the volume is predicted, the irradiation range of light is set according to the prediction of the volume, and the resin is irradiated with light based on this setting, it is possible to accurately predict the volume after shrinkage (i.e., the change in the positions of volume units) as compared with a conventional case where a uniform shrinkage rate of resin is assumed (¶ [0043]). See also, ¶ [0029]-¶ [0030], ¶ [0044]-¶ [0045], and ¶ [0075]-¶ [0077]. 
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the method of modified Gelbart to include a calculation step for predicting the shrinkage volume of the volume units after irradiation and a modified irradiation setting according to the prediction as taught by Inoue in order to yield known results or a reasonable expectation of successful results of obtaining a 3D printed object using stereolithography in improved dimensional accuracy. 

Response to Amendment
	Applicant’s argument filed on 11/22/2021 has been fully considered but they are not persuasive. 
	The Applicant argues (see pages 12-16 of Remarks) that Gelbart in view of Hokuf does not disclose or suggest that “during the irradiating, said laser beam scans a volume of the vat according to a predetermined pathway comprising a succession of said positions of the volume units to be irradiated according to said predetermined pattern, the pathway comprising the positions of the volume units to be irradiated that are distant from the positions of all the volume units having been previously irradiated” as recited in claim 1. 
	The Examiner respectfully disagrees with this argument. 
	Of note, claim 1 recites the limitation recites “the positions of the volume units to be irradiated that are distant from the positions of all the volume units having been previously irradiated (lines 1-3 from the end of the claim 1), and regarding the “the positions,” claim 1 further recites the limitation “the predetermined pattern being determined based on a three-dimension representation of said article with positions in three dimensions of a plurality of volume units configured to form together said article” (lines 10-13).  
	At first, Hokuf teaches pulsed irradiation forming a series of disconnected hardened areas or islets 32 (see 103 rejection of claim 1). Regardless the volume units of the islets 32 are anchored along an imaged area or not, the positions of the islets 32 are distant from (i.e., disconnected to) the positions of all the volume units of the islets 
	Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the irradiation of the volume units are NOT two dimensional, contrary to that Hokuf’s laser beam scans only in two dimensions of the vat with a layer-by-layer process) are not recited in the rejected claim(s).  The limitations “the predetermined pattern being determined based on a three-dimension representation of said article” or “a predetermined pathway comprising a succession of said positions of the volume units to be irradiated” of claim 1 does NOT exclude two-dimensional scanning of irradiation or a layerwise manner in the printing of an object along with the predetermined pattern and the predetermined pathway.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Thus, Gelbart in view of Hokuf teaches all the claimed limitations of claim 1 and motivation to combine. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571)270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744